Citation Nr: 1129414	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  02-12 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for venous insufficiency.

2.  Entitlement to service connection for venous insufficiency (residuals of trauma to the bilateral lower extremities).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2002 and April 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The May 2002 rating decision continued a denial of entitlement to service connection for venous insufficiency, and the April 2007 rating decision continued a denial for service connection for a skin condition.

By way of history, in January 2002 the Veteran filed a claim for service connection for injuries to his right and left legs, which he reported were the result of a truck accident in service.  As noted above, in May 2002, a denial of service connection for venous insufficiency with vasospasm was continued.  He appealed that decision and in May 2004 the Board found that new and material evidence had not been submitted sufficient to reopen his claim.  The Veteran then appealed to the Court of Appeals for Veterans' Claims ("Court").  By way of a July 2005 Joint Motion for Partial Remand, the Court remanded the claim for application of the revised regulations governing submission of new and material evidence.  The Board then applied the revised regulation and again denied the claim to reopen in a November 2005 decision.  The Veteran subsequently appealed the November 2005 decision to the Court, which issued a November 2006 Joint Motion for Remand for additional notification.  In November 2008, the Board once again denied reopening the Veteran's claim for service connection for venous insufficiency based on new and material evidence.  The Veteran once again appealed to the Court and in September 2009 a Joint Motion for Remand was issued.  In February 2010, the Board issued another denial of the Veteran's claim to reopen, and in February 2011 a Joint Motion for Remand was issued, noting the Board had not provided an adequate statement of reason or bases to explain its February 2010 decision.

In the August 2002 Statement of the Case the RO reopened the Veteran's claim and denied it on the merits.  Despite the determination reached by the RO, the Board must make its own finding regarding new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

In September 2008, the Veteran and his wife testified by videoconference before the undersigned Acting Veterans Law Judge. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that the November 2008 Board decision also remanded the issues of service connection for a skin disorder, deviated nasal septum, and degenerative joint disease of the spine to the RO for further development, to include the issuance of an SOC.  At this time those issues are not before the Board.

The issue of entitlement to service connection for venous insufficiency (residuals of trauma to the bilateral lower extremities) on a de novo basis is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  Entitlement to service connection for venous insufficiency was denied in an October 1960 rating decision which found that the Veteran's current venous insufficiency was not related to service; the Veteran did not submit a notice of disagreement with the decision.

3.  The evidence received since that October 1960 rating action includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for venous insufficiency and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1960 rating decision that denied entitlement to service connection for venous insufficiency is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for venous insufficiency.  38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition of the claim to reopen for service connection for venous insufficiency, the Board finds that any failure in the duty to notify or assist is harmless error as it does not result in any prejudice to the Veteran.  

New and Material Evidence

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the additional evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

An October 1960 rating action denied service connection for chronic venous insufficiency with secondary vasospasm because the condition was not demonstrated in service.

The Veteran did not initiate an appeal of this determination.  As such, that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Evidence contained in the claims file at the time of the October 1960 rating decision included available service treatment records, a statement from the Veteran's private physician (Dr. J.G.), the Veteran's contention his venous insufficiency was related to his in-service truck accident and VA evaluations.  

Service treatment records document that the Veteran was involved in a truck accident in August 1944.  In September 1944, he was noted to have a severe contusion to the left thigh, knee and leg.  He had moderately severe abrasions to both legs.  Within three weeks of his injury, the Veteran developed cellulitis of the left leg.  A supplemental record noted a diagnosis of "cellulitis, acute, sappurative, severe, left leg, cause undetermined."  An abbreviated clinic record noted "a truck rolled over [the Veteran's] left leg three weeks ago-it was rather severely bruised and the skin abraised but [the Veteran] was able to continue his duties-4-5 days ago his leg commenced to be painful, slightly reddened, and swollen.  This has rapidly become more severe."  He was diagnosed with cellulitis and an incision was made to drain his left leg.  He was discharged from the hospital after one month.  His January 1946 discharge examination noted he had an injury to his left leg that required evacuation to a hospital.  He was noted to have a well-healed scar on his left lower leg at the time of the discharge examination.

A handwritten March 1952 VA examination noted the Veteran had a left sided injury, and that he wore 3 elastic bandages on his left ankle.  He had a six inch crust-covered abrasion noted to have been the result of a cast.  It appears to say that the Veteran had swelling of his left ankle and discoloration of his lower left leg.  A March 1954 statement from Dr. A.R. noted a history of treatment of the Veteran for left ankle injuries.  The physician noted the Veteran's left leg was "always edematous, with poor circulation and marked weakness."  He also noted the Veteran had a history of injury in service for which he was hospitalized.  The physician stated his belief that the Veteran's left ankle injuries were a result of his initial in-service injury.  In a May 1954 statement the Veteran noted that he injured his left leg and ankle in an accident in Burma, and that he had continued to have trouble and pain since his injury in service.  During a December 1954 VA examination he complained of numbness of his left leg after walking and at night.  He felt that his left foot was colder and more swollen at the end of the day.  He reported wearing a stocking.  The examiner found no edema in either leg.  The examiner also appears to note that both legs are of a normal color and were warm to touch.  There were no trophic changes.  He found that the Veteran did not have a vascular condition of his lower extremities.  

An August 1960 statement by Dr. J.G. noted that the Veteran had complaints of pain, swelling and discomfort of his bilateral lower extremities with onset dating to an in-service accident.  The physician diagnosed chronic venous insufficiency with a marked degree of secondary vasospasm.

The Board notes that the claims file contains three envelopes containing service treatment records and the Veteran's early rating decisions and VA evidence.  One envelop is marked service treatment records and dated as received in April 1960 (prior to the last final denial in October 1960).  The other two envelops are not dated, and one contains both service treatment records and records that date after October 1960.  The October 1960 rating decision does indicate that the Veteran was not noted to have a diagnosis of venous insufficiency in service, which leads the Board to believe that the service treatment records were before the RO at the time of the rating decision, and were later mixed in with later dated records, as the claims file has been through many hands.  In either case, the Board is reopening the Veteran's claim in this decision, and he is therefore not prejudiced. 

Evidence that has been added to the claims file since the October 1960 rating decision includes private physician statements, treatises, statements from the Veteran and his wife, and VA treatment records.

VA treatment records show that the Veteran is followed for venous insufficiency.  

In April 1994, the Veteran had a normal vascular study. 

A VA general medical examination from May 2002 noted the Veteran's in-service motor vehicle accident.  The Veteran reported injury to the lower extremities with continued pain and discoloration involving both extremities below the knee.  It was noted he was followed by a Dr. L, who had suggested his current symptoms are related to venous insufficiency.  A VA foot examination from April 2002 noted the Veteran had scars on the left anterior tibia with equal edema bilaterally.  The examiner stated she could not ascertain a specific etiology of his left distal tibia laceration to the chronic venous stasis in that leg because his lower extremities were similar. 

The Veteran submitted a statement of his history of in-service injuries which included a description of his truck accident in August 1944, and the subsequent hospitalization and draining of his left leg in September 1944.  He stated that he was given lighter duty after he was released from the hospital and so did not initially notice the pain in his legs and back.

In September 2008, the Veteran and his wife testified at a videoconference hearing.  He provided additional description of the truck accident and the care that he received subsequent to the accident while still in service.  He also stated it was his belief that, although he healed from the infection in his left leg, that the physician did not address the valves in his veins, which he believed were injured at that time.  He also testified that a Dr. R. told him that his venous insufficiency was due to his in-service injury.  He noted he had been suffering from symptoms from the truck accident for 60 years.  His wife testified that his legs would turn blue.

The Veteran submitted online medical treatises.  One, entitled "Venous Insufficiency," noted that valves in superficial veins can fail due to a variety of reasons, including direct injury.  Another article, entitled "Chronic Venous Insufficiency," noted that the development of cellulitis can cause a swelling of the legs, and that a physician should be seen to determine if swelling is caused by cellulitis or venous insufficiency.

Private physicians G.A.C. and A.A.L. reiterated the Veteran's contention that his chronic edema of the legs and hyperpigmentation developed as a result of an in-service injury, essentially noting that such a conclusion is possible.

Dr. K.G. submitted an undated statement that it was his belief that the Veteran's marked venous insufficiency "could well have begun with the vehicular accident he was involved in [in service]."  

The additional evidence is "new" in that it was not previously before agency decision makers at the time of the October 1960 decision, and is not cumulative or duplicative of evidence previously considered.  As all evidence submitted is presumed credible for the purposes of reopening a claim, the positive nexus opinion from Dr. K.G. relating the Veteran's diagnosis of venous insufficiency to service is "material" evidence, as it constitutes evidence which, alone or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, i.e., establishing a nexus between the Veteran's current venous insufficiency and service.  Consequently, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for venous insufficiency.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for venous insufficiency are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156

ORDER

New and material evidence having been received; the claim for service connection for venous insufficiency is reopened.



REMAND

While the claims file contains a positive nexus opinion from Dr. K.G., the opinion does not contain a rationale.  Additionally the opinion noted that the Veteran's venous insufficiency "could" be related to his in-service injury.  While this statement is sufficient to reopen a claim, statements which note only that it is "possible" or that there "could" be a relationship between the current condition and service are merely speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions expressed in terms of "may" also implies "may" or "may not" and are too speculative to establish a plausible claim by themselves); see also Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (Medical opinions employing the phrase "may" or "may not" are speculative).  As such, the Veteran should be afforded a VA examination to determine whether his current residuals of injury to his lower extremities, including venous insufficiency, are related to any incident of service. 

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)  The Veteran should be requested to provide VA form 21-4142 (Authorization and Consent to Release Information to the VA) for any private physicians who have treated him for residuals of his in-service lower extremities injuries whose records may still be available (including any records from Dr. K.G.).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated him for his claimed lower extremities disability.  Of particular interest are any treatment records from Dr. K.G. (of Cardiology Associates of Greater Boston).  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA examination, conducted by a physician.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for a thorough review of the case.  A notation to the effect that this record review took place must be included in any report.

Following review of the claims file and an examination of the Veteran, the physician should opine as to whether there is at least a 50 percent probability or greater (at least as likely as not) that the Veteran's current venous insufficiency of the lower extremities are a result of service.  The examiner should note service treatment records regarding the Veteran's in-service truck accident, and subsequent development of cellulitis or infection in his left leg.  The examiner should be provided with a copy of the Disability Examination Worksheet for Arteries, Veins, and Miscellaneous (last updated in May 2010) prior to the examination.

If the etiology of the venous insufficiency is attributed to multiple factors/events, the examiner should specify which symptoms and diagnoses are related to which factors or events.  Opinions should be provided based on the results of a review of the medical and lay evidence of record, results of a thorough examination, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

If the examiner is unable to express the requested opinion without resort to speculation, the reasons and bases for this conclusion should be provided, and any evidence necessary to provide the requested opinion should be identified if it may exist. 

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

4.  After completion of the above and any additional development deemed necessary, the service connection claims should be reviewed.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


